UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 ROGER ADCOCK,

                        Petitioner,

                        v.
                                                    Case No. 1:17-cv-0376 (CRC)
 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF COLUMBIA,

                        Defendant.

                                  MEMORANDUM OPINION

       Federal inmate Roger Adcock has petitioned the Court for a Writ of Habeas Corpus under

28 U.S.C. § 2241. He challenges his 2015 conviction for conspiracy to distribute narcotics by

attacking the constitutionality of 18 U.S.C. § 3231, a 1948 law that confers jurisdiction on

federal district courts.1 See Pet. 11, ECF No. 1. He argues that the District Court of Wyoming

lacked jurisdiction over his case, rendering his conviction and sentence invalid. See id. Because

the sentencing court had jurisdiction and this Court does not, Adcock’s petition must be

dismissed.




																																																								
              1
                Adcock argues that the bill was passed in violation of the U.S. Constitution’s Quorum
Clause. See Art. I, § 5, cl. 1. Courts considering the same argument have squarely rejected it.
See Wolford v. United States, 362 F. App’x 231, 232 (3d Cir. 2010) (per curiam) (“Section 3231
was properly enacted and is binding. The 1948 amendment to that statute, Public Law 80-772,
passed both houses of Congress and was signed into law by President Truman on June 25,
1947.”); Cardenas-Celestino v. United States, 552 F. Supp. 2d 962, 966 (W.D. Mo. 2008)
(describing a “rash of frivolous claims” grounded in the same argument, and collecting dozens of
cases at the district and appellate level rejecting the claims as without merit). Therefore, even if
there were jurisdiction over Adcock’s petition, the Court would dismiss it for failure to state a
claim, pursuant to 28 U.S.C. § 1915A(b).
        First, “for core habeas petitions challenging present physical confinement, jurisdiction

lies in only one district: the district of confinement.” Rumsfeld v. Padilla, 542 U.S. 426, 443

(2004). But as specified in his petition, and as confirmed through a Federal Bureau of Prisons

inmate search, Adcock is currently incarcerated at the FCI Englewood correctional institution in

Littleton, Colorado. The Court accordingly lacks jurisdiction over Adcock’s § 2241 petition.

        Furthermore, any challenge to the constitutionality of the statute under which Adcock

was convicted must be presented to the sentencing court in a motion under 28 U.S.C. § 2255.

See Taylor v. U.S. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952). Section 2255 provides

specifically that:

                [a] prisoner in custody under sentence of a court established by Act
                of Congress claiming the right to be released upon the ground that
                the sentence was imposed in violation of the Constitution or laws of
                the United States, or that the court was without jurisdiction to
                impose such sentence, or that the sentence was in excess of the
                maximum authorized by law, or is otherwise subject to collateral
                attack, may move the court which imposed the sentence to vacate,
                set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added). Adcock was sentenced by the United States District

Court for the District of Wyoming. See Judgment in a Criminal Case, United States v. Adcock,

No. 1:14-CR-168 (D. Wyo. May 4, 2015). Therefore, the District of Wyoming—not this

Court—has the jurisdiction to hear a § 2255 claim. The Court will therefore dismiss Adcock’s

petition. An appropriate Order accompanies this Memorandum Opinion.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge
Date: May 18, 2017



                                                 2